EXHIBIT 10.104

 

GLOBAL SOURCING ARRANGEMENT TERMINATION AGREEMENT

 

 

                This global sourcing arrangement letter termination agreement
(the “Termination Agreement”) is entered into by and between G.I. Promotion, a
company organized and existing under the laws of Italy having its headquarters
at via Salvini 5, 20122 Milan, Italy (“GIP”) and I.C. Isaacs & Company L.P., a
Delaware limited partnership having its offices at 350 Fifth Avenue, Suite 1029,
New York, NY 10118 (“Isaacs”).

 

                GIP and Isaacs are parties to a global sourcing arrangement
letter, dated December 28, 1999, for the provision by Isaacs and its affiliates
of certain manufacturing and product sourcing services to licensees of the
“MARITHÉ + FRANCOIS GIRBAUD” trademarks (the “Sourcing Agreement”).  Pursuant to
its Article 16, the said Sourcing Agreement provides for an original expiration
date of December 31, 2003.

 

                The parties now desire to provide for an early termination of
the Sourcing Agreement prior to the original expiration date of December 31,
2003.

 

                NOW, THEREFORE, in consideration for the mutual promises herein
contained, the parties hereto agree as follows:

 

                1.             Termination

 

                                The parties agree that in lieu of the original
expiration date of December 31, 2003, the Sourcing Agreement shall terminate on
October 1, 2002 (the “Termination Date”).  Not later that on the Termination
Date, and pursuant to Article 18 of the Sourcing Agreement, Isaacs agrees to
forward to GIP via Certified Mail, Return Receipt Requested a detailed and
complete report of pending activities under the Sourcing Agreement and a
detailed report of the pending orders as of the Termination Date.  Upon
termination, Isaacs may see to completion the production of products which are
subject to accepted orders from licensees as of the Termination Date.

 

                2.             Continued Performance

 

                                The parties agree that each shall continue to
perform their respective obligations contained in the Sourcing Agreement through
the Termination Date.

 

                3.             Release

 

                                Upon Isaacs satisfying the conditions set forth
in paragraph 1. above, Isaacs and GIP hereby release, discharge and waive any
claims against each other arising out of or any way connected with the Sourcing
Agreement through the date of the said Termination Agreement.

 

 

 

--------------------------------------------------------------------------------


 

                4.             Termination of the License Agreement

 

                                Pursuant to Article 9.1 of a license agreement
by and between Wurzburg Holding SA, a company organized and existing under the
laws of Luxembourg and Isaacs (the “License Agreement”), for the use and display
of the “MARITHÉ + FRANCOIS GIRBAUD” words and trademarks, the said License
Agreement shall be automatically terminated without any further action necessary
as a result of the termination of the Sourcing Agreement.

 

                5.             Final Agreement

 

                                This Termination Agreement shall constitute the
final agreement and understanding of the parties on the subject matter hereof. 
This Termination Agreement may be modified only by a further writing signed by
the parties.

 

                6.             Attorneys’ Fees

 

                                If any legal action is commenced to enforce or
interpret the terms of this Termination Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees and costs in addition to any other relief
to which the prevailing party may be entitled.

 

                IN WITNESS WHEREOF, the parties hereto have caused this
Termination Agreement to be executed as of this 1st day of October, 2002.

 

 

G.I. PROMOTION

I.C. ISAACS & COMPANY L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Olivier Bachellerie

 

By:

/s/ Robert J. Arnot

 

 

 

Name:     Olivier Bachellerie

Name:     Robert J. Arnot

 

 

 

Title:       President

Title:       CEO

 

 

 

 

 

 

 

 

WURZBURG HOLDING SA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:     René Faltz

 

 

 

 

Title:       Director

 

 

 

 

 

 

 

 

*  Payments due from Frontline up until October 1st shall be split 50% to Isaacs
and 50% to G.I. Promotion.

 

 

G.I. PROMOTION

I.C. ISAACS & COMPANY L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Olivier Bachellerie

 

By:

/s/ Robert J. Arnot

 

 

 

Name:     Olivier Bachellerie

Name:     Robert J. Arnot

 

 

 

Title:       President

Title:       CEO

 

 

 

 

 

--------------------------------------------------------------------------------